Appellee having adopted the statement of the nature and result of the suit as in appellant's brief, we make the statement substantially as there made.
This suit was brought by appellee, Earl Cummings, against appellant, W. T. Henderson, to recover damages for personal injuries sustained by appellee's wife, Mrs. Montia Cummings, in stepping in a hole in the postoffice floor in the City of Odessa, resulting in a fracture of her hip and other injuries described, and alleged to be severe and permanent. Appellant Henderson owned and was operating the postoffice building and leased the building to the United States Government for a postoffice, and for which purpose the building was being used by Henderson at the time of the injuries complained of.
It is alleged that Mrs. Cummings, when injured, had gone into the said postoffice building to mail a letter and to get the mail, and that while in the building the heel of her shoe was caught in a hole in the floor which caused her to fall and sustain the said injuries. Appellee alleged that Mrs. Montia Cummings when injured was an invitee in the building and that appellant owed her the duty of exercising ordinary care to keep said building in a reasonably safe condition, but that appellant breached such duty, in that the floor of said building had became worn and rotten, the hole in the floor resulting; that appellant knew or should have known of the defective condition of the floor; that by reason of the matters alleged appellant was negligent and that the negligence was the proximate cause of the injuries to appellee's wife, and appellee alleged damages resulting therefrom in the sum of $25,000 for which amount he sued.
Appellant answered by a general demurrer, special exception, pleaded contributory negligence and general denial.
The case was submitted to a jury on special issues. The jury made findings on the issues submitted, and on the jury's findings the court entered judgment in appellee's favor in the sum of five thousand *Page 851 
dollars, with interest. The court overruled appellant's motion for a new trial, and appellant, defendant below, duly prosecutes this appeal.
Appellant has filed several assignments of error: Error in admitting in evidence certain X-ray photographs; error in submitting a certain charge to the jury; error in overruling appellant's motion for a new trial based on alleged improper argument to the jury of one of appellee's counsel; error in refusing to grant appellant a new trial on account of alleged misconduct of the jury. Based on the assignments appellant submits several propositions.
We overrule appellee's motion to strike appellant's brief and refuse to consider any of the propositions or assignments contained therein as not being in compliance with the rules for briefing causes on appeal, the objection to appellant's brief being that there is no bill of exceptions preserved to the matters complained of. The motion to strike the brief does not show or point out that the matters complained of do not clearly appear of record.
We prefer to consider each proposition and decide from the record whether a bill of exceptions is necessary to present the matter complained of.
None of the assignments of error are presented or requested to be considered as propositions.
Appellant's first three propositions are as follows:
"1. Appellant is entitled to have the exact injury, if any, of appellee, detailed to the jury as of the time, or immediately following the injury, and the resulting condition of the injured party up to the time of awarding damages must be shown to follow as a natural sequence as a consequence of the injury at the time of its occurrence.
"2. The court commits error in charging the jury as to any element of damages not raised by the pleadings.
"3. The rule is now settled in this State that where improper argument has been indulged in, or where misconduct of the jury is shown to appear, the adverse complaining party is entitled to reversal of the judgment, as a matter of law, if under all the circumstances there is any reasonable doubt of its harmful effect, or unless it affirmatively appears no reasonable prejudice resulted."
It will be observed that each of the propositions states only a proposition of law and does not state or embrace in the proposition or in the statement following the proposition a distinct specification of error, as required by the rules.
In presenting the above three propositions appellant groups them, and, as severally applying to each, makes a separate statement. It is not shown in the statement applying to any one of the propositions the point of objection sought to be made and upon which the appeal is predicated; there is a general statement embracing a general reference to the entire evidence offered; there is no bill of exceptions shown, certainly none which applies to or points out or indicates the matter complained of. It is not shown that the matter complained of was embraced in the motion for a new trial. Neither the proposition nor the statement under and applying to the proposition acquaints the court with the proposition presented for review or decision.
While we have overruled appellee's motion to strike appellant's brief, as not complying with the rules, we have considered each proposition and have concluded that no one of the propositions complies with the rules for briefing and may not be considered as presenting reversible error, in view of appellee's motion.
As said above, none of the assignments of error are presented or requested to be considered as propositions.
We have concluded that the case should be affirmed, and it is so ordered.